DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
60, 181, 187 and 195
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected because of the inclusion of “(when mounted)”. It is unclear to the examiner if the use of parentheses was intended to exclude this from the claim language as a limitation. For the purpose of this Office Action the examiner will assume it is not meant to be part of the claim. 
Therefore, claims 1-11 are also rejected due to their dependence from claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kreller (2010/0326771).
Kreller discloses:
Claim 1: A first scaffold plank board comprising a board like member having a top surface, a bottom surface (Fig. 2; top 58 and bottom opposite from 58), first and second opposing end edges and a first and second opposing side 5edges (Fig. 1; 20, opposite edge not shown); 
a first and second opposing side rails, said first side rail attached to the board like member near the first side edge (Fig. 2; 57.1), and the second side rail attached near said second side edge (Fig. 1; 57.2), each respective side rail extending downwardly from the top surface (Fig. 2; 57.1); 10 
a plurality of clips attached to the scaffold board near the first end edge (Fig. 1; 66.1, 66.2), each clip having a terminating downwardly projecting lip having a distal end (Fig. 2; 66.1), and a channel section located between the lip and the respective end edge (Fig. 2; 66.1), the channel section having a bottom portion configured to engage a horizontal scaffold member (Fig. 2; 25);  15 
a movable clip mounted on the scaffold plank and having a lower finger portion having a terminating end and a finger portion top edge (Fig. 2; 26), where the vertical distance from the finger portion's top edge (when mounted) and the channel section's uppermost bottom portion is at least the diameter of a horizontal scaffold member (Fig. 5; 30, 31 and 66), said movable clip is movable from a first 20latched position (Fig. 3) to a second released position (Fig. 4), where in the latched position, said movable clip's lower finger portion extends outwardly from said first end edge (Fig. 3) of the scaffold so that, when the plurality of clips are resting on a horizontal scaffold member, said locked movable clip is positioned below said joined horizontal scaffold member to resist upward movement of the first end of the scaffold plank, and in said released position, said projecting finger is 25distant from the joined horizontal member (Fig. 5; 26, Para. [0055-0056]).  
Claim 2:  The scaffold plank of claim 1 where said movable clip is slidable (Fig. 5; 26, Para. [0055-0056] the rotational movement of the lever can be considered a sliding movement).  
Claim 3:  The scaffold plank of claim 1 where said movable clip is rotatable (Fig. 5; 26, Para. [0055-0056]).  
Claim 4:  The scaffold board of claim 1 or 2 wherein said movable clip further comprises distal and proximal ends (Fig. 5; 26), and an upwardly projecting tab positioned near said proximal end (Fig. 5; 43).  
Claim 10:  The scaffold plank of claim 2 when said movable clip is biased to the locked position (Fig. 5; 26 and Fig. 3).  
Claim 11:  The scaffold plank of claim 10 when said movable clip is biased by a spring biasing 15member (Fig. 6; 49).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kreller (2010/0326771).
Claim 12:  Kreller discloses a method of coupling and locking a first scaffold plank with a horizontal scaffold member, where said first scaffold plank comprises a board like member having a top surface, a bottom surface (Fig. 2; top 58 and bottom opposite from 58), first and second opposing end edges and a first and second opposing side 20edges (Fig. 1; 20, opposite edge not shown); 
a first and second opposing side rails, said first side rail attached to the board like member near the first side edge (Fig. 2; 57.1), and the second side rail attached near said second side edge (Fig. 2; 57.2), each respective side rail extending downwardly from the top surface (Fig. 2; 57.1);  25 
a plurality of clips attached to the first scaffold board near the first end edge and the second end edge (Fig. 1; 66.1, 66.2), each clip having a terminating downwardly projecting lip having a distal end (Fig. 1; 66.1), and a channel section located between the lip and the respective end edge (Fig. 1; 66.1), the channel section having a bottom portion configured to engage a horizontal scaffold member (Fig. 2; 25);  30 
a movable clip mounted on the first scaffold plank near the first end edge and having a lower finger portion having a terminating end and a finger portion top edge (Fig. 2; 26), where the vertical distance from the finger portion's top edge and the channel section's uppermost bottom portion is at least the diameter of a horizontal scaffold member (Fig. 5; 30, 31 and 66), said movable clip is movable 13from a first latched position (Fig. 3) to a second released position (Fig. 4), where in the latched position, said movable clip's lower finger portion extends outwardly from said first end edge (Fig. 3) of the scaffold so that, when the plurality of clips are resting on a horizontal scaffold member, said locked movable clip is positioned below said joined horizontal scaffold member to resist upward 5movement of the first scaffold plank near the first end edge, and in said released position, said projecting finger is distant from the joined horizontal member (Fig. 5; 26, Para. [0055-0056]); 
the method comprising the steps of:  
directing the first scaffold board forward so that a portion of the first clips on the first scaffold board pass over the horizontal scaffold member; lowering and moving the first 15scaffold board forward so that the projecting finger of the movable clip passes under the horizontal scaffold member supported by the horizontal scaffold member, continue lowering the first scaffold board until and the first scaffold board is supported on the horizontal scaffold member (Claim 42). 
However, Kreller fails to specifically disclose 10positioning said first scaffold plank at about 90 degrees to said horizontal scaffold member and at an angle of about 5-30 degrees to the horizontal; 
Examiner takes the position that the placing the scaffold plank at 90 degrees to the horizontal scaffold member and at an angle of about 5-30 degrees to the horizontal would be necessary in order to be able to position the clips over the scaffold member and would have been obvious to one of ordinary skill in the art, before the effective filing date, of the claimed invention to establish the range of degrees necessary for the clips to be properly positioned onto the scaffold member. 
Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kreller (2010/0326771) as applied to the above claims, and further in view of Krogstrup (2008/0093170).
Claim 5: Kreller discloses the scaffold board of claim 4 but fails to disclose where said top portion of said tab is substantially even 35with or positioned above the top surface of the scaffold board.  
However, Krogstrup discloses a top portion of said tab is substantially even 35with or positioned above the top surface of the scaffold board (Fig. 2A; 13).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the scaffold board of Kreller to include the tab, as taught by Krogstrup, to allow for an attachment means between the clip and the scaffold board. 
Claim 6:  Krogstrup discloses the scaffold board of claim 5 where said top surface of the scaffold board has an opening through which said projecting tab penetrates and is movable therein (Fig. 2A; 12,13).  
5 	Claim 7:  Krogstrup discloses the scaffold board of claim 6 wherein said opening is a slot (Fig. 2A; 12).  
Claim 8:  Krogstrup discloses the scaffold board of claim 6 where said slot is orientated 90 degrees with respect to the top edges of the scaffold board (Fig. 2A; 12).  
10 	Claim 9:  While Kreller and Krogstrup fail to disclose a scaffold board wherein said opening is a circular opening, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to change the shape of the opening to accommodate an alternative shape of tab, since it has been held that changes in shape have no patentable significance absent persuasive evidence that the particular configuration is significant. As discussed in “In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See MPEP 2144.04(IV)(B) – Changes in Shape.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kathleen M. McFarland whose telephone number is (571)272-9139. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathleen M. McFarland/Examiner, Art Unit 3635                                                                                                                                                                                                        
Kathleen M. McFarland
Examiner
Art Unit 3635



/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635